Title: To John Adams from James Sullivan, 10 October 1785
From: Sullivan, James
To: Adams, John


          
            Dear Sir
            Boston October 10th 1785
          
          By the Ship which will sail in a day or two, I beg leave to inform you that our Situation in america is, by no means so pleasing as would be agreeable to you, the poverty of the general treasury, as soon as the money now resting in holland shall be exhausted will be very distressing. a reluctance in the Legislatures to levy taxes and a greater in the people to pay them seem to urge us with great velocity to a change of System in the union. we place too much dependence in forms of Government, while our only remedy is firmness in the Governors and a proper submission in the Governed, aided or rather indeed Supported by frugality industry and a love to our Country. did our people content themselves with living as well as they did before the revolution or three times so well as common people in other Countries live, they might pay taxes enough with ease to discharge in a short time our public debt. our general Court have in their Last Session Instructed their delegates to obtain a Convention “generally to revise and make alteration in the Confederation” but the delegates have ventured to delay it and have wrote the Governor against it. I beleive he is the author of the measure but the reason assigned for the measure I cannot conceive to be his, to wit that the Confederation is not capable Suffcient to Justify congress in making treaties &c.
          I wish we could have the True method of your reception by the K of G B. the Account published here without Authority is said to hold up the Idea of your being affected, and his replying in a haughty manner that Your feelings were Just and proper. others give a different Construction and are pleased with the Account. there is nothing new that I recollect but what I have mentioned. our merchants seem to Close their doors more than usual and unless our Oyl obtains a market in England or even if it does I see no way by which they can make remittances for the great quantity of merchandize they have been Credited with.
          I thank you for mentioning Your Son to me I have had an opportunity to see him but once only being out of town while he was here. it would give me peculiar pleasure to Shew him any civilities within my power.
          I have the honor to be / Your most obedt Hble Servt
          
            James Sullivan
          
         